DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 03/01/2021, for application SN 16/376,058 has been received and entered into record.
Claims 1-18 are presented for examination, of which, 1, 5, and 16-17 are amended.

Response to Amendment
Objection to the specification has been withdraw in light of amended replacement specification sheet submitted.
Objection to claim 5 has been withdrawn in light of amendments to claim 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 18 recites such limitations as follows:
“means for performing data processing operations” in line 2,
“means for storing indications of 5active-time events” in lines 3-4,
“means for storing indications of sleep-time events
“means for transferring content of the means for storing indications of active- time events into the means for storing indications of sleep-time events” in lines 7-10, and
“means for causing the means for performing data processing operations to exit the low power state” in lines 11-15.
The examiner recognize the following structure as performing the recited function as understood in light of the specification:
201 of Fig. 2 to address limitation (a) above,
211 to address limitation (b),
212 to address limitation (c),
213 to address limitation (d), and
202 to address limitation (e).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “a further set of processing circuitry” in line 2. Fig. 6 illustrates a single set of processing circuitry (301) comprising two cores (311a) and (311b). Under the broadest reasonable interpretation as understood in light of the disclosure, a set of processing circuitry comprises a dual-core processing capability, as described on page 13, line 23 to page 14, line 2 of the specification. “A further set of processing circuitry” as claimed in claim 5, is outside of the scope of the claim invention. If the applicant intends to claim “a further set of processing circuitry” within the scope of the disclosure as illustrated by Fig. 6, it is suggested that another core of the same processing circuitry can be claimed instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axford et al. “US 2009/0164817 Al” (hereinafter “Axford”).
Regarding claim 1:
Axford teaches processing circuitry for performing data processing operations (“an integrated circuit” [0036]), wherein the 5processing circuitry comprises active-time storage for storing indications of pending events to which the processing circuitry has yet to respond (referring to fig. 2 “an interrupt state store 214. The interrupt state store 214 stores the current interrupt state of the interrupt controller 30. In particular, the interrupt state store 214 holds information indicating which interrupt requests are currently pending at the interrupt controller 30” [0044]); and a wakeup interrupt controller (and interrupt request monitoring circuitry 34), wherein the wakeup interrupt controller comprises sleep-time storage for storing a plurality of indications of events received whilst the processing circuitry is in a low and “[t]he interrupt request monitoring circuitry 34 . . . comprises interrupt pending logic 412 and a select information store 414” wherein in low power mode “[t]he interrupt pending logic 412 serves to monitor interrupts received from interrupt sources over the interrupt request signal lines 50, and to apply a power up request signal on the power up request signal line 41 in the event that one of the received interrupts is identified as indicating exit from low power mode in the select information stored in the select information store 414 . . . communicates interrupt details indicative of which interrupt request has been received to the interrupt control circuitry 32 on an interrupt detail signal line 422” [0045]. The interrupt request monitoring circuitry processes “wake up event[s]” as well as conventional interrupts, par. 15. In addition to receiving multiple interrupts, the interrupt details indicative of which interrupt request has been received are provided to interrupt control circuitry 32 once it has powered up, (i.e. interrupt details are stored temporarily until the interrupt controller is fully awake), par. 45, ll. 19-33.), 10wherein the processing circuitry is responsive to a low power trigger to transfer content of the active-time storage into the sleep-time storage in the wakeup interrupt controller prior to the processing circuitry entering the low power state (upon receipt of low power signal and prior to entering low power state, information identifying interrupts stored in 214 are transferred to 414, see [0011]-[0012] with reference to fig. 2), and the wakeup interrupt controller is responsive to receipt of a predetermined wakeup signal to cause the processing circuitry to exit the low power state and to 15transfer content of the sleep-time storage to the active-time storage in the processing circuitry before the processing circuitry resumes the data processing operations (fig. 3 steps S10 – S12 illustrates power and interrupt state restoration of the circuitry of figs. 1 & 2, also “[w]hen the power up request signal has been asserted on the power up request signal line 41, and when the power controlled domain 2 has been powered up to exit the low power mode . . . the interrupt request monitoring circuitry 34 . . . communicates interrupt details indicative of which interrupt request has been received to the interrupt control circuitry 32 on an interrupt detail signal line 422” [0045], and “[a]t this point processing returns to the operating mode, and to a step S11 where the interrupt state of the interrupt controller is updated and stored into the interrupt state store 214. Then at a step S12, the stored operating state is retrieved from memory and used to reinitialise the central processing unit 10” [0048]).
Regarding claim 2:
Axford teaches the apparatus of claim 1, wherein the sleep-time storage is further arranged to store information defining the predetermined wakeup signal (the interrupt request monitoring circuitry comprises select information store [0045], such information “identifying interrupt requests which should cause the low power mode to be exited” [0042]).
Regarding claim 3:
Axford teaches the apparatus of claim 1, wherein at least one of the indications of events is an interrupt (both the interrupt control circuitry 32 and the interrupt request monitoring circuitry receive at least one interrupt through interrupt request signal lines 50 (see at least [0043])).
Regarding claim 4:
Axford teaches the apparatus of claim 1, wherein at least one of the events is a request for the 25processing circuitry to carry out a mode switching operation (“the data processing logic can be re-initialised using the stored operating state to permit the operation which was ongoing when the first domain was switched into the low power mode to be resumed” [0024] (see also claim 10)).
Regarding claim 6:
Axford teaches the apparatus of claim 1, the processing circuitry is further responsive to the low power trigger to transfer information defining the predetermined wakeup signal to the wakeup interrupt controller (“interrupt control circuitry [(32)] is responsive to a low power request signal received by said interrupt controller to communicate interrupt select information to said interrupt request monitoring circuitry [(34)] prior to said first domain being switched to a low power mode, said interrupt select information identifying interrupt requests which indicate exit from said low power mode” [0011]).
Regarding claim 7:
Axford teaches the apparatus of claim 1, wherein the predetermined wakeup signal is one of a plurality of predetermined wakeup signals (“select information identifying interrupt requests which indicate exit from said low power mode” [0011]).
Regarding claim 8:
Axford teaches the apparatus of claim 7, wherein the processing circuitry is further responsive to the low power trigger to transfer information defining the plurality of predetermined wakeup signals to the wakeup interrupt controller (“interrupt control circuitry [32, fig. 2] is responsive to a low power request signal received by said interrupt controller to communicate interrupt select information to said interrupt request monitoring circuitry [34] prior to said first domain being switched to a low power mode, said interrupt select information identifying interrupt requests which indicate exit from said low power mode” [0011]).
Regarding claim 9:
Axford teaches the apparatus of claim 1, wherein the low power state is a state in which power 10is withheld from one or more components of the processing circuitry (powering down components of the integrated circuitry (see [0017] and Figs. 1 and 2)).
Regarding claim 10:
Axford teaches the apparatus of claim 1, wherein the low power state is a state in which power is supplied at a reduced voltage to one or more components of the processing circuitry (it is inherent that voltage is reduced from one or more components of the integrated circuitry in a low power mode, as less power overall is being provided (Figs. 1 & 2) [0017]-[0019]).
Regarding claim 11:
Axford teaches the apparatus of claim 1, further comprising a clock generator, wherein the low power state is a state in which a clock signal generated by the clock generator is withheld from the processing circuitry (see clock gating [0017]; gating of a clock inherently involves a clock first being generated in order to later be inhibited, i.e. gated).
Regarding claim 12:
Axford teaches the apparatus of claim 1, wherein the low power trigger is a signal generated 20by the processing circuitry (CPU 10 sends the low power request signal (through line 12, Fig. 1) [0039]).
Regarding claim 13:
Axford teaches the apparatus of claim 1, wherein the low power trigger is a signal received by the processing circuitry (the low power request is received by the power controller 40 of the integrated circuitry (Fig. 1) [0039]).
Regarding claim 14:
Axford teaches the apparatus of claim 1, wherein the processing circuitry comprises an interrupt controller, and wherein the interrupt controller comprises the active-time storage (referring to fig. 2, interrupt controller 32 and interrupt state store 214).
Regarding claim 17:
Claim 17 recites a method that is shown to be performed by an apparatus as recited in claim 1 and is therefore rejected for the same reasons.
Regarding claim 18:
Axford teaches an apparatus comprising: means for performing data processing operations (Figs. 1 and 2), wherein the means for performing data processing operations comprises means for storing indications of 5active-time events to which the processing circuitry has yet to respond (referring to fig. 2, “interrupt state store 214 holds information indicating which interrupt requests are currently pending” [0044]); means for storing indications of sleep-time events received whilst the processing circuitry is in a low power state (“[t]he select information store 414 serves to store the select information communicated from the interrupt control circuitry 32 via the select information signal line 33. The interrupt pending logic 412 serves to monitor interrupts received from interrupt sources over the interrupt request signal lines 50, and to apply a power up request signal on the power up request signal line 41 in the event that one of the received interrupts is identified as indicating exit from low power mode in the select information stored in the select information store 414”); means for transferring content of the means for storing indications of active-time events into the means for storing indications of sleep-time events in response to a 10low power trigger prior to the means for performing data processing operations entering the low power state (interrupt circuitry 32, wherein “said interrupt control circuitry is responsive to a low power request signal received by said interrupt controller to communicate interrupt select information to said interrupt request monitoring circuitry prior to said first domain being switched to a low power mode” [0011]); and in response to receipt of a predetermined wakeup signal, means for causing the means for performing data processing operations to exit the low power state and transferring content of the means for storing sleep-time events to the means for storing 15active-time events before the means for performing data processing operations resumes the data processing operations (“[t]he interrupt pending logic 412 serves to monitor interrupts received from interrupt sources over the interrupt request signal lines 50, and to apply a power up request signal on the power up request signal line 41 in the event that one of the received interrupts is identified as indicating exit from low power mode in the select information stored in the select information store 414” and “the interrupt request monitoring circuitry 34 communicates an interrupt ready signal to the interrupt control circuitry 32 on an interrupt ready signal line 420, and communicates interrupt details indicative of which interrupt request has been received to the interrupt control circuitry 32 on an interrupt detail signal line 422” [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Axford in view of Ulmer et al. “US 20130073884 A1” (hereinafter “Ulmer”).
Axford discloses all limitations of independent claim 1, which 15 depends from. Axford also discloses transferring the active-time storage to the sleep-time storage prior to the processing circuitry entering the low power state (see at least [0011]-[0012] and [0023]). However, Axford does not disclose wherein the wakeup interrupt controller and the 30processing circuitry are arranged to perform a handshake process to ensure that all of the indications of pending events are transferred.
Ulmer discloses the method wherein the wakeup interrupt controller (Subsystem Power Management (PRM) block) and the 30processing circuitry (RPM processor of the core going to sleep) are arranged to perform a handshake process to ensure that all of the indications of pending events are transferred from the active-time storage to the sleep-time storage prior to the processing circuitry entering the low power state (“subsystem power management (SPM) hardware block that controls the power state of that core and handshakes with the RPM processor when the core enters its low power mode . . . the one or more processors may be configured with processor-executable instructions so the computing device performs operations may further include initiating a sending of an RPM message on a zeroth core, receiving, in an RPM driver, an operating system lock, entering a sleep mode on a first core of the multicore computing device and building an RPM transaction, initiating a sending of a sleep set on the first core, receiving a sleep set transaction request on the RPM driver from the first core” [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the references to meet the claim limitations. One would have been motivated to incorporate handshaking as taught by Ulmer, into the system as disclosed by Axford, to ensure synchronization of signaling between system components before shifting to a low power mode [0039] Ulmer. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Axford in view of Gendler et al. “US 20170364137 A1” (hereinafter “Gendler”).
Regarding claim 5:
Axford discloses the apparatus of claim 1.
Axford does not disclose wherein at least one of the events is an event signal from further processing circuitry.
Gendler teaches a system including an advanced interrupt controller wherein at least one of events is an event signal from a further set of processing circuitry [Fig. 15 where a second set of processing circuitry (1580) communicate events to a first set of processing circuitry (1570) via communication lines (1550), par. 112].

Regarding claim 16:
Axford discloses all limitations of claim 1 which 16 depends from. Axford also discloses the predetermined wakeup signal (“compare the received interrupt request with the stored interrupt select information to determine whether the received interrupt request indicates exit from the low power mode.” [0021]), however, fails to specifically disclose the feature of claim 16 wherein the processing circuitry comprises a plurality of cores.  Gendler teaches wherein the processing circuitry comprises a plurality of cores (multicore processor 200 (Fig. 2) including a plurality of cores 210a – 210n), each core of the plurality of cores arranged to perform respective data processing operations (Each core 210 may be associated with a corresponding core perimeter logic 212a-212n [0036]).  Gendler also teaches 5each of the plurality of cores comprises respective active-time storage (referring to fig. 16, the “multicore processor includes a plurality of cores, each with its own core perimeter logic” (only one core (1610) is shown in fig. 16 with its own respective perimeter logic (1620)), the core has (it is a given that each separate core based on the teaching would include the components in 1610 and 1620) a storage device (SRAM) 1615 “in which various context or state information of the core is stored” [0117]; and the wakeup interrupt controller comprises respective sleep-time storage for each of the plurality of cores (referring back to fig. 2, “one or more independent storage units of each core perimeter logic 212 may be adapted to store at least certain context information of the associated core to enable fast entry into and exit from particular low power states and to further enable certain processor operations (such as interrupt handling and snoop responses) to occur while a corresponding core is in a low power state. In addition, such perimeter logic 212 may provide interrupt information while core 210 is in a low power state, to enable faster low power state exits when a given core is targeted by an interrupt” [0036]. The perimeter logic recited in fig. 2 is similar to the logic 1620, which includes the storage 1622), wherein each respective sleep-time storage is arranged to store indications of events received for the respective core whilst the processing circuitry is in the low power state (referring to fig. 16, interrupts are delayed or handled while in sleep state [0120], hence, it is inherent that such interrupts that do not wake up the core 1610 are maintained in 1620 in the storage therein), wherein the processing circuitry is responsive to the receipt of the low power trigger to transfer the respective content of each respective active-time storage to the respective sleep-time storage (“storage 1622, which may be implemented as a plurality of registers configured to store the state information received from core 1610 prior to the core's entry into a given low power state” [0120]), and the wakeup interrupt controller is responsive to receipt of wakeup signal (using merely ‘wakeup signal’ here since ‘the predetermined wakeup signal’ is disclosed by Axford) to cause the processing circuitry to exit the low power state and to transfer respective content of each of the respective sleep-time storages to the respective active-time storages in the processing circuitry before the processing circuitry resumes the data processing operations (referring to fig. 2 “such perimeter logic 212 may provide interrupt information while core 210 is in a low power state, to enable faster low power state exits when a given core is targeted by an interrupt” [0036], and now to fig. 16, logic 1620 asserts wake up signal (in response to an interrupt), wake the core 1620, and restore the state from storage 1622 to active storage 1615 [0119]-[0120]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the references to meet the claim limitations. One would have been motivated to implement the plurality of cores environment as taught by Gendler into the circuitry disclosed by Axford in due to “increase in the amount of logic that may be present on integrated circuit devices. As a result, computer system configurations have evolved from a single or multiple integrated circuits in a system to multiple hardware threads, multiple cores, multiple devices, and/or complete systems on individual integrated circuits. Additionally, as the density of integrated circuits has grown, the power requirements for computing systems (from embedded systems to servers) have also escalated” [0002] Gendler.

Response to Arguments
Applicant argues:
Axford does not disclose storing a plurality of indications of events received while the first power domain is in the low power mode. As demonstrated above, Figure 3 shows that if the interrupt does not match the select information, the process goes back to monitoring for interrupts. Claim feature (a) of claim 1 is missing from Axford.

The feature of transferring of indications of pending interrupts from active time storage to sleep time storage is not disclosed by Axford.

Axford does not disclose transfer of content of the sleep-time storage to the active-time storage nor consider the possibility of transferring information about more than one pending interrupt to the CPU on wake up.

Examiner respectfully disagrees:

	Pulse interrupts, monitored by interrupt request monitoring circuitry 412, expire before the processing circuitry, including interrupt control circuitry 32 completely exits low power mode.  The interrupt request monitoring circuitry holds (stores) and communicates interrupt details to interrupt control circuitry 32 once it has completely exited low power mode, par. 45. Hence the interrupt request monitoring circuitry is capable of storing a plurality of indications.

Regarding claim feature b):
	Axford discloses an interrupt state store 214 which stores information indicating the currently pending interrupts.  In response to a low power request, interrupt control logic 212 communicates the interrupt requests which should cause the power control domain to exit from low power mode.  The interrupt requests are communicated to interrupt request monitoring circuitry 34, and stored in information store 414.  Thus, the interrupts stored in 214 are copied (transferred) to interrupt store 414. 

Regarding claim feature c):
	Axford discloses the interrupt details indicative of which interrupt request has been received are provided to interrupt control circuitry 32 once it has powered up, (i.e. interrupt details are stored temporarily until the interrupt controller is fully awake) [par. 45, ll. 19-33], and thus are transferred from sleep-time storage to active-time storage.  Axford also discloses that multiple interrupts may be received and are pending for processing such as level interrupts, pulse interrupts [par. 20], and additionally the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        



/Paul Yen/Primary Examiner, Art Unit 2186